Citation Nr: 1546968	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned during an August 2013 travel Board hearing at the RO.  A transcript of the hearing is associated with Virtual VA.

This appeal was processed using paper claims files, Virtual VA, and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

When this case was previously before the Board in January 2014, it was decided in part and remanded in part for additional evidentiary development.  To this point, service connection for lumbar spine degenerative disc disease was granted in January 2014 and service connection for a psychiatric disorder, other than PTSD, was subsequently granted in an April 2015 rating decision.  To date, the Veteran has not submitted a notice of disagreement with regard to these determinations; as such, the issues regarding his spine disability and a psychiatric disorder, other than PTSD, are therefore not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement of service connection for PTSD. 

The Veteran asserts that he was exposed to multiple in-service stressors, to include being sexually assaulted in service.

Pursuant to the January 2014 Board remand, the Veteran was afforded a VA examination on March 2, 2015, in which the VA examiner determined the Veteran did not have a diagnosis of PTSD under the DSM-V criteria.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

The Board notes that VA has implemented DSM-V.  The Secretary of VA, however, has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  

The AOJ certified the Veteran's appeal to the Board before August 4, 2014.  Hence, this claim is governed by DSM-IV.  As such, the March 2, 2015, VA examination is inadequate for adjudication purposes.  

Moreover, the VA examiner did not address the fact that the Veteran had been diagnosed with PTSD on numerous occasions during the course of treatment and did not take into consideration his confirmed in-service attempted suicide on July 4, 1965, or his non-judicial punishment on September 24, 1963.  Therefore, the Board finds this examination is inadequate.

Finally, the Board notes that the April 2015 rating decision that granted service connection for a psychiatric disorder, other than PTSD, cited a March 31, 2015, VA examination that is not of record.  (The Board notes that language cited from this examination is not contained in the aforementioned March 2, 2015, examination.)  The Board also notes that Virtual VA contains VA treatment records as recent as March 2014.  

On remand, a copy of the March 31, 2015, VA examination should be obtained and associated with the record and VA treatment records should be sought from March 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Copies of any relevant medical records which are not already in the paper or electronic claim folders, to specifically include a copy of the March 31, 2015, VA examination and VA treatment records from March 2014 to the present should be obtained and associated with the record.  

Document any unsuccessful efforts to obtain records.

2.  Following completion of the above, return the paper and electronic claims files to the VA examiner who conducted the March 2015 VA examination; or if unavailable, to another examiner with sufficient expertise to provide the requested opinions.  The VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's behavior during service and any other evidence is consistent with his claim of a personal assault during his active service, to specifically include his in-service attempted suicide and non-judicial punishment.  

The VA examiner is asked to make specific findings regarding whether the Veteran satisfies the DSM-IV (versus the DSM-V) criteria of the American Psychiatric Association for a diagnosis of PTSD. 

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD as a result of such assault(s) in service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity. 

If the examiner finds that the criteria for a valid diagnosis of PTSD are not met, the examiner must explain why the numerous diagnoses of PTSD of record are not valid diagnoses of PTSD (the examiner should note that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the course of the appeal, even if he does not currently meet the criteria for PTSD).

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as is set forth in 38 C.F.R. § 3.304(f) (5), or determines that the clinical evidence does not support a diagnosis of PTSD due to the assault(s), the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that PTSD had its onset in service or is otherwise etiologically related to the Veteran's service.

The paper and electronic claims files must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  

In this regard, the examiner should address: 1) the Veteran's various alleged service stressors/incidents; 2) confirmed in-service attempted suicide on July 4, 1965, and non-judicial punishment on September 24, 1963; 3) post-service medical treatment and diagnoses of PTSD; and 4) the lay statements of record.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.
 
3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


